Citation Nr: 1707148	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  11-06 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected residuals of a left thumb fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1972 to February 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
November 2010 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for residuals of a left thumb fracture, assigning an initial noncompensable disability rating.

This appeal was previously before the Board in June 2016.  The appeal was remanded to schedule the Veteran for a videoconference hearing before a member of the Board.  The requested development was completed; however, the Veteran's claim must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran testified before the undersigned Veterans Law Judge at a January 2017 Board videoconference hearing and a transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was most recently provided with a December 2015 VA examination.  The examiner noted the Veteran had been diagnosed with traumatic arthritis of the left thumb in 2010 and a left thumb fracture in 1972.  The Veteran reported constant pain in his left thumb with increased pain with use.  The Veteran reported functional loss of having his speed and accuracy decreased at his job on a charter boat.  The Veteran's left hand range of motion was found to be abnormal which the examiner attributed to his service-connected left thumb fracture residuals.  The examiner noted pain was present during the examination but did not cause functional loss.  The examiner noted the Veteran was not being examined immediately after repetitive use over time but that the examination was medically consistent with Veteran's statements describing functional loss with repetitive use over time.  The examiner noted pain, fatigue, weakness, and lack of endurance caused functional loss but noted that he could not describe in terms of loss of range of motion because the Veteran was not examined during a flare-up.  The examiner found that the Veteran had been diagnosed with cervical stenosis but that the EMG studies performed did not support a cervical etiology for his thumb numbness.  Thus, the examiner concluded that the numbness in the Veteran's left thumb was at least as likely as not related to his service-connected left thumb disability.  

The Board finds the December 2015 VA examination to be inadequate.  The Veteran provided testimony at his January 2017 Board videoconference hearing that his left thumb fracture residuals had increased in severity since his last evaluation.  Moreover, the Veteran described pain and numbness that went from his left thumb down his wrist and into his index finger.  The December 2015 VA examiner noted the Veteran had a nerve study performed on his index finger but did not provide a conclusion indicating whether this numbness was a manifestation of the Veteran's service-connected left thumb fracture residuals.  

Additionally, the Board notes the examiner concluded that the Veteran's left thumb numbness was more likely etiologically related to his service-connected left thumb fracture residuals rather than his cervical stenosis because "emg studies did not support a cervical etiology for his thumb numbness."  The Board finds this rationale inadequate because the examiner did not provide an explanation as to what in the EMG studies precluded a cervical etiology for thumb numbness.  

Moreover, the examiner did not address the Veteran's VA treatment records suggesting a nexus between his cervical spine condition and hand numbness.  Specifically, a March 2012 VA treatment record noted a diagnosis of chronic left upper extremity radiculopathy related to cervical degenerative disc disease and an October 2014 VA treatment record noted the Veteran continued to have left hand numbness after cervical spine surgery.  Additionally, the examiner determined that in the Veteran's left hand, pain, weakness, fatigability, and incoordination significantly limited his functional ability with repeated use over time.  The examiner indicated he could not describe the loss in terms of range of motion because the Veteran was not examined during a flare-up.  The Board finds this rationale is an inadequate explanation as to how the examiner was able to determine pain, weakness, fatigability, and incoordination significantly limited the Veteran's functional ability with repeated use over a period of time without examining him during a flare-up but could not describe the loss in terms of range of motion without examining him during a flare-up.   

Therefore, a new VA examination which provides an adequate picture of the current severity of the Veteran's service-connected left thumb residuals must be obtained.

Additionally, it appears the Veteran continues to receive treatment at a VA medical center.  However, the Veteran's claims file only contains treatment records dated up to April 2016.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records to specifically include any dated after April 2016.  

2.  Schedule the Veteran for a VA orthopedic examination to determine the current severity of his left thumb fracture residuals.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the left thumb disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible. 

All clinical findings should be reported in detail, and must include complete range of motion studies, to include any limitations due to pain, and findings as to whether there is mild, moderate, severe incomplete, or complete, paralysis of a nerve affecting left thumb function.

To the extent possible, the examiner should distinguish between the symptoms and related impairment associated with the Veteran's service-connected left thumb disability and any associated solely with a non-service-connected disability.  If any symptoms cannot be so distinguished it should be so specified.  The examiner must explain the reasoning for any such distinctions made.  

The examiner should consider and discuss the following:

(i)  the November 2007 private treatment record noting a bilateral hand disability; 

(ii)  the March 2012 VA treatment record noting a diagnosis of chronic left upper extremity radiculopathy related to cervical degenerative disc disease; and

(iii)  the October 2014 VA treatment record noting the Veteran continued to have left hand numbness after cervical spine surgery.  

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




